Judgment unanimously af*1048firmed. Memorandum: Defendant’s sole contention on this appeal is that his right to a speedy trial pursuant to CPL 30.30 was violated because the People failed to exercise due diligence in attempting to locate him (see, CPL 30.30 [4] [c]). We conclude that the efforts by the police to locate defendant met the due diligence standard (see, People v Hutchenson, 136 AD2d 737, 738, Iv denied 71 NY2d 897; People v Taylor, 127 AD2d 714, Iv denied 71 NY2d 974) and that defendant’s speedy trial motion was properly denied. (Appeal from judgment of Erie County Court, D’Amico, J.—criminal sale of controlled substance, third degree.) Present—Denman, J. P., Boomer, Pine, Balio and Davis, JJ.